DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 7, line 1, the phrase “the open stub” is not clear as to which of the previously recited open stubs of Claim 1 it is referring thus rendering the claim indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 (insofar as claim 7 could be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Kushta et al. (US 2007/0205847) in view of Behziz (US 7,492,146) and Ao et al. (US 2015/0180107).
Kushta (e.g. Figs 22A and 22B) teaches a high frequency via transition including: a multilayer substrate having a first section of layers (e.g. planar areas 2-4 of Fig. 22B) (i.e. a first substrate) that contains a stripline (2209) having ground layers (2204) on front and/back surfaces of the first substrate; a second section of layers (e.g. planar areas 9-11 of Fig. 22B) (i.e. a second substrate) that contains a second stripline (2209) having ground layers (2204) on front and/back surfaces of the second substrate; a third section of layers (e.g. planar areas 5-8 of Fig. 22B) (i.e. a third substrate) that is between the first and second substrates; a via (2201) (i.e. a st and 2nd substrates; and inherently the impedance of the first via (i.e. coupled line) is based on the diameter of the first via conductor and distance to the ground vias as a fundamental characteristic of impedance of a transmission line being related to the distance to ground and the device is the same structurally as the presently claimed invention and nothing is adjustable after the device is made in the structure (Claim 3).

	However, Kushta does not explicitly teach that the striplines are each coupled to a resonant open stub (i.e. a filter) and a matching capacitive conductor (Claims 1, 7) in their respective 1st/2nd substrates (Claim 5), that the 1st via has an electrical length less than ¼ wavelength of a stopband and the stub of each stripline is ¼ wavelength of the stopband center frequency (Claim 2), that the first stripline is connected to an antenna (Claim 4), or that the stubs are in the third substrate and the matching capacitive conductors are in the respective 1st and 2nd substrates (Claim 6).
	Behziz teaches a capacitive matching conductor (e.g. 20) connected to a transmission line near a via.
	Ao (e.g. Fig. 5) teaches an open stub (e.g. 500) connected to a transmission line connected to a via (e.g. 208) and stubs can also be connected at different layers (e.g. 504, 502) and the stubs can be ¼ wavelength of a harmonic (i.e. a ¼ wavelength stopband filtering of a high frequency)(e.g. see [0028]).
st via electrical length at less than ¼ wavelength of the stopband, because it is well-known to form via transitions as small as possible to advantageously reduce circuit real estate needed and to reduce unwanted impedance discontinuities caused by the via transition.
Furthermore, it would have been considered obvious to one of ordinary skill in the art to have modified the multilayer device to have a capacitive matching conductor connected to the transmission line such as generally taught by Behziz because it would have provided the advantageous benefit of impedance matching the striplines with the via conductor to maintain optimal signal fidelity such as taught by Behziz (e.g. Col. 2 line 50 through Col. 3, line 13). 
Additionally, it would have been considered obvious to one of ordinary skill in the art to have modified the device to have the first stripline connected to an antenna, because antennas are a well-known load device where a transmission line such as in Kushta is needed to communicate signals between source/load devices such as a transceiver and the antenna.
Also, it would have been considered obvious to one of ordinary skill in the art to have modified the device to have alternatively placed the stubs in the third substrate instead of the 1st and 2nd substrates, especially since Ao shows that stubs can be placed in different layers nd substrates and instead using the unused 3rd (middle) substrate area.

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/             Primary Examiner, Art Unit 2843